
	

113 S29 IS: End Government Shutdowns Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 29
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Portman (for
			 himself, Mr. Tester,
			 Mr. Enzi, Mr.
			 Burr, Mr. Isakson,
			 Mr. McConnell, Mr. Barrasso, Mr.
			 Lee, Mr. Rubio, and
			 Mr. Grassley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To amend title 31, United States Code, to provide for
		  automatic continuing resolutions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the End Government Shutdowns
			 Act.
		2.Automatic
			 continuing appropriations
			(a)In
			 GeneralChapter 13 of title 31, United States Code, is amended by
			 inserting after section 1310 the following new section:
				
					1311.Continuing
				appropriations
						(a)(1)If any appropriation
				measure for a fiscal year is not enacted before the beginning of such fiscal
				year or a joint resolution making continuing appropriations is not in effect,
				there are appropriated such sums as may be necessary to continue any program,
				project, or activity for which funds were provided in the preceding fiscal
				year—
								(A)in the corresponding appropriation Act
				for such preceding fiscal year; or
								(B)if the corresponding appropriation
				bill for such preceding fiscal year did not become law, then in a joint
				resolution making continuing appropriations for such preceding fiscal
				year.
								(2)(A)Appropriations and
				funds made available, and authority granted, for a program, project, or
				activity for any fiscal year pursuant to this section shall be at a rate of
				operations not in excess of the lower of—
									(i)100 percent of the rate of operations
				provided for in the regular appropriation Act providing for such program,
				project, or activity for the preceding fiscal year;
									(ii)in the absence of such an Act, 100
				percent of the rate of operations provided for such program, project, or
				activity pursuant to a joint resolution making continuing appropriations for
				such preceding fiscal year; or
									(iii)100 percent of the annualized rate
				of operations provided for in the most recently enacted joint resolution making
				continuing appropriations for part of that fiscal year or any funding levels
				established under the provisions of this Act;
									for the period of 120 days. After the first 120 day
				period during which this subsection is in effect for that fiscal year, the
				applicable rate of operations shall be reduced by 1 percentage point. For each
				subsequent 90 day period during which this subsection is in effect for that
				fiscal year, the applicable rate of operations shall be reduced by 1 percentage
				point. The 90-day period reductions shall extend beyond the last day of that
				fiscal year.(B)If this section
				is in effect at the end of a fiscal year, funding levels shall continue as
				provided in this section for the next fiscal year.
							(3)Appropriations and funds made
				available, and authority granted, for any fiscal year pursuant to this section
				for a program, project, or activity shall be available for the period beginning
				with the first day of a lapse in appropriations and ending with the date on
				which the applicable regular appropriation bill for such fiscal year becomes
				law (whether or not such law provides for such program, project, or activity)
				or a continuing resolution making appropriations becomes law, as the case may
				be.
							(b)An appropriation
				or funds made available, or authority granted, for a program, project, or
				activity for any fiscal year pursuant to this section shall be subject to the
				terms and conditions imposed with respect to the appropriation made or funds
				made available for the preceding fiscal year, or authority granted for such
				program, project, or activity under current law.
						(c)Expenditures made
				for a program, project, or activity for any fiscal year pursuant to this
				section shall be charged to the applicable appropriation, fund, or
				authorization whenever a regular appropriation bill or a joint resolution
				making continuing appropriations until the end of a fiscal year providing for
				such program, project, or activity for such period becomes law.
						(d)This section
				shall not apply to a program, project, or activity during a fiscal year if any
				other provision of law (other than an authorization of appropriations)—
							(1)makes an
				appropriation, makes funds available, or grants authority for such program,
				project, or activity to continue for such period; or
							(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such program, project, or activity to
				continue for such
				period.
							.
			(b)Clerical
			 AmendmentThe table of sections of chapter 13 of title 31, United
			 States Code, is amended by inserting after the item relating to section 1310
			 the following new item:
				
					
						1311. Continuing
				appropriations.
					
					.
			
